FAIRFAXNews Release TSX Stock Symbol:FFH and FFH.U TORONTO, June 16, 2010 CRUM & FORSTER COMMENCES CONSENT SOLICITATION RELATING TO ITS SENIOR NOTES DUE Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) announced today that its wholly-owned subsidiary Crum & Forster Holdings Corp. has commenced a consent solicitation relating to its 7¾% Senior Notes due 2017 (the “Senior Notes”). As of June 15, 2010, there was $330,000,000 in aggregate principal amount of Senior Notes issued and outstanding. Crum & Forster is seeking to obtain the consent of the holders of the Senior Notes, to permit an amendment to the reporting covenants of the indenture ( the “Indenture”) governing the Senior Notes. The proposed amendment would allow Crum & Forster to provide statutory quarterly financial statements and audited statutory year-end financial statements as filed with applicable state insurance regulators, and quarterly and year-end financial information extracted from the segment information in respect of Crum & Forster that Fairfax makes publicly available in Fairfax’s quarterly and annual financial statements (which financial information shall be similar in scope and format to the segment information in respect of Crum & Forster that Fairfax included in its financial statements for the year ended December 31, 2009 and for the quarter ended March 31, 2010). The foregoing information would be provided to the trustee under the Indenture and posted on Crum & Forster’s website (which website may be non-public, in which case Crum & Forster will provide access to such website to any holder of Senior Notes, any beneficial owner of Senior Notes or any prospective investor, securities analyst or market maker in the Senior Notes), in lieu of the reports Crum & Forster currently files with the Securities and Exchange Commission. Following the completion of the consent solicitation, Crum & Forster will cease filing reports with the Securities and Exchange Commission. If the requisite consents are not obtained or the other conditions to the consent solicitation are not satisfied or waived, Crum & Forster will continue to provide the information that is required to be delivered under the existing Indenture. Adoption of the proposed amendment requires consents from holders of at least a majority in aggregate principal amount outstanding of the Senior Notes and will expire at 5:00 p.m., New York City time, on June 29, 2010, unless earlier terminated or extended (the “Expiration Time”). Subject to the terms and conditions of the consent solicitation, Crum & Forster will make a cash payment of $10.00 per $1,000 principal amount of Senior Notes for which the holder has validly delivered (and not validly revoked) a consent prior to the Expiration Time. Crum & Forster will not be obligated to make any payments if the requisite consents are not obtained prior to the Expiration Time or the other conditions to the consent solicitation are not satisfied or waived. For a complete statement of the terms and conditions of the consent solicitation, holders of the Senior Notes should refer to the consent solicitation statement, dated as of June 16, 2010, which is being sent to all holders of the Senior Notes. The Solicitation Agent in connection with the consent solicitation is BofA Merrill Lynch. Questions regarding the consent solicitation may be directed to BofA Merrill Lynch, Attention: Debt Advisory Services at (888) 292-0070 (toll free) or (980) 683-3215 (collect). Global Bondholder Services Corporation is serving as Information Agent and Tabulation Agent in connection with the consent solicitation. Requests for assistance in delivering consents or for additional copies of the consent solicitation statement should be directed to the Information Agent and Tabulation Agent at (866) 488-1500 (toll free) or 212-430-3774 (banks and brokers). This announcement is not an offer to purchase, a solicitation of an offer to purchase, or a solicitation of consents with respect to any securities. The consent solicitation is being made solely by the consent solicitation statement and is subject to the terms and conditions stated therein. Crum & Forster reserves the right to modify the consent solicitation statement or to terminate the consent solicitation. Fairfax Financial Holdings is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
